The rule established in Steinbauer v. Stone, 85 Minn. 274,88 N.W. 754, and followed in many decisions citing it as authority, must be adhered to. There should be no doubt in that regard. An examination of the record tends to convince me that the decision of Justice Dibell, under all the facts in the case and the manner in which it was tried, may properly warrant an affirmance and do no violence to the rule in question. It may fairly be said that, all things considered, the question as to damages was not material or controlling and hence not an essential element of the right to rescind. I feel that neither counsel nor the trial court so considered it.